ORDER
' In view of our Order of September 6, 1972, [1] the petition to fix bail is hereby denied.
*932It was so agreed by the Court and certified by the Clerk.
(s) José L. Carrasquillo

Clerk

—0—

 Compiler’s Note: Said Order reads:
“Appellants’ motions of August 7 and 29, 1972 and the Memorandum and Order of the United States District Court for the District of Puerto Rico, of August 1972, having been heard, the Court decides the following:
*932“1.- — The bail requested by the trial court after a hearing was held having been denied and said bail having been denied by this Court pursuant to the provisions of Rule 198 of the Rules of Criminal Procedure, in view of the fact that the assignments of error do not raise a substantial issue, and that the nature of the offense justifies appellants’ confinement while the appeal is heard, and since on this same date this Court issued an order requesting that the incidents of the trial be transcribed with priority, the petition for bail contained in the motions of August 7 and 29 is hereby denied.
“2. — The trial court is ordered to alter the order of priority for the transcript of the record requested, so that the stenotypist may devote herself to transcribe the evidence of the case with due diligence and uninterruptedly. To those effects, and pursuant to Rule 200 of the Rules of Criminal Procedure, and for the purpose of expediting the termination of said transcript and the perfection and disposition of the appeal in this case, appellants shall designate, within a term of ten days from the date of this order, the portions of the oral evidence heard, the transcript of which they desire to perfect the appeal, and said designation should be notified to the prosecuting attorney within said period, so that the latter may proceed, if he deems it proper, according to the aforementioned Rule No. 200.
“3.' — -The stenotypist in question shall submit a monthly report to the trial court showing the progress in the transcript of the portions of the evidence designated by appellants, and said court shall send to this Court a copy of said report together with the measures taken, if necessary, to speed the termination of the aforesaid work.
“It was so agreed by the Court and certified by the Clerk. Mr. Chief Justice Negrón Fernández, as well as Mr. Justice Hernández Matos, took no part in this decision.
(s) José L. Carrasquillo

Clerk”